 19314 NLRB No. 4BROWN & ROOT, INC.1The name of the Employer appears as amended at the hearing.Brown & Root, Inc.1and Charleston Building andConstruction Trades Council, AFL±CIO. Case9±RC±16211June 7, 1994DECISION AND DIRECTION OF ELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYUpon a petition for election filed under Section 9(c)of the National Labor Relations Act, a hearing was
held on various dates in April±July 1993 before a duly
designated hearing officer of the National Labor Rela-
tions Board. On August 10, 1993, pursuant to Section
102.67(h) of the Board's Rules and Regulations, this
case was transferred to the Board for decision. The
Employer and the Petitioner have filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having carefully reviewed the entire record in thiscase, including the posthearing briefs filed by the par-
ties, the Board makes the following findings:1. The hearing officer's rulings made at the hearingare free from prejudicial error and are affirmed.2. The Employer is engaged in commerce within themeaning of the Act and it will effectuate the policies
of the Act to assert jurisdiction.3. The labor organization involved claims to rep-resent certain employees of the Employer.4. A question affecting commerce exists concerningthe representation of certain employees of the Em-
ployer within the meaning of Section 9(c)(1) and Sec-
tion 2(6) and (7) of the Act.The Employer, Brown and Root, Inc., is a Delawarecorporation engaged in the business of engineering,
maintaining, and constructing commercial petro-
chemical projects for E.I. DuPont at Belle, West Vir-

ginia; for Rhone-Poulenc at Institute, West Virginia;
and for Union Carbide at Institute and South Charles-
ton, West Virginia. The Petitioner, Charleston Building
and Construction Trades Council, AFL±CIO, seeks,
and the Employer has agreed to, a unit comprising ap-
proximately 600 construction and maintenance employ-
ees engaged at the three construction sites.At the hearing, the parties agreed that the followingclassifications should be included in the unit:Laborers; Carpenters and Helpers; Rodmen; Con-crete or Cement Finishers and Helpers; Block Ma-
sons and Helpers; Instrument Men; Reinforcing
Iron Workers and Helpers; Pipe Fitters and Help-
ers; Structural Welders or Structural Iron Welders;
Pipe Welders; Structural Steel Workers and Help-
ers; Heavy Equipment Operators; Light Equip-ment Operators; Millwrights and Helpers;Insulators and Helpers; Scaffold Builders and
Helpers; Asbestos Removal Workers and Helpers;
Power Equipment Operators; Electricians and
Helpers; Instrument Fitters and Helpers; Mechan-
ics and Helpers; Painters and Helpers; Material
Helpers; Warehousemen or Warehouse employees.Also at the hearing, the parties stipulated to the inclu-sion of the following individuals:DuPont: Dana Mikeal, James Janey, RandallDrake, sketchers; Jeff Bowen, Patrick Bero, tool-
room; Alan Brightwell, warehouse.Union Carbide: Dwight Ford, pipefitterhelper/material helper; Mark Drake, warehouse
helper; Bruce Bultman, warehouse; Mike Clark,
light equipment operator; Cliff Reichard, tool-
room; Keith Haynes, light equipment operator;
Mike Beckett, warehouseman; William Rhodes
and Michael Short, instrumentmen; John Huddle-
ston, rodman; Mike Stone, material helper; Tom
Grant, warehousemen; Ronald Cook, John Fisher
and Warren Breckenridge, leadmen.Rhone-Poulenc: Bob Howland, instrument fitter;Lee Crosby, rigger.In addition, the Petitioner in its posthearing briefconcedes that the following individuals, whom it
sought to exclude at the hearing, should be included:Bryan Winter, Jerry Medley, Gary Hedrick, toolroom attendants; Marta Spry, warehouse clerk;
Richard Burdette, Gene Singleton, Stan Jones,
warehousemen; Ann Elliott, electrician helper.The parties also stipulated at the hearing to excludethe following classifications and/or individuals:DuPont: Supervisors:Project Manager; Training Coordinator; OfficeManager: Safety Medic; Party Chief; Technical
Services Supervisory Manager; Training Coordi-
natorForemen: Electrical; Scafolding; Insulation; In-strument Fitter; Laborer; Carpenter; Pipe fitters;
Rigging; Asbestos.General Foremen: Carpenter; Electrical; Laborer;RiggingSuperintendents: Electrical and Instrument Depart-ment; Civil Department; Technical Services Su-
pervisory Manager; Mechanical Department; Safe-
ty.Officer Clericals: Timekeeper; Timekeeper Clerk.UNION CARBIDE: Supervisors:Project Manager; General Superintendent; CivilDepartment Superintendent; Electrical and Instru-
mentation Department Superintendents; Mechan-
ical Department Superintendents; Technical Serv- 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Daniel Construction Co., 133 NLRB 264 (1961), as modified167 NLRB 1078 (1967).ices Manager; Buyer; Safety Supervisor; ChiefTimekeeper; Warehouse Supervisor; Party Chief.General Foremen: Structural Iron Worker/Rigger;Pipe; Electrical and Instrumentation; Carpenters;
Administrative Manager; Rigging; Mechanic.Foremen: Insulation; Electrical; Paint; Pipe; La-borer; Rigging; Carpenter; Structural Iron Worker;
Instrumentation; Warehouse;Professionals: Engineer; Planner/Scheduler.Office Clericals: Margaret Guyer; Lisa Hanlon;Timekeeper Trainee; Timekeeper Clerk; Safety
Clerk; Melissa Parsons, Clerk; Connie Blake,
Clerk.Miscellaneous: Russell Gilbert, Material Coordi-nator; Gene Flowers, Material Control; Technical
Specialists.RHONE-POULENC: Supervisors:Project Manager; Assistant Project Managers; Su-perintendent Civil Department Rhodimet; Super-
intendent Electrical and Instrumentation
Rhodimet; Superintendent Clerical and Instrumen-
tation IMP and AG; Superintendent Mechanical
Rhodimet; Superintendent Mechanical IMP, and
AG; Superintendent Structural Iron Department,
IMP; Superintendent Administrative Department,
Rhodimet; Buyer; Safety Supervisor; Technical
Services Manager; Technical Services Manager
IMP; Assistant Technical Services Manager; Ad-
ministrative Manager; Safety Supervisor; Cost
Specialist; Scheduler; QA/QC Superintendent; Su-
perintendent Automated Craft Ledger System;
Safety Instructor.General Foremen, IMP/AG project: Instrument;Pipe; Electrical; Carpenter.Foremen, IMP/AG project: Insulation; ReinforcedIronworkers; Structural Ironworkers; Millwright;
Pipe; Rigger; QA/QC.General Foreman/Rhodimet: Carpenter; Electrical;Instrument; Structural Ironworker; Millwright;
Pipe; Paint.Foremen/Rhodimet: Carpenter; Dirt; Electrical; In-strument; Reinforced Ironworker; Structural Iron-
worker; Millwright; Pipe; Rigger; Warehouse.Professionals: Staff Engineer; Cost Engineer;Subcontract Coordinators; Accountants; Systems
Turnover; Scheduler.Office Clericals: Tammy Franklin, Project Sec-retary; Angela Bryant, Melita Morgan, Time-
keepers; Teresa Woodrum, Dora Sheffield, Wil-
liam Tolbert, Todd Jennings, Ed Litch, Cost Spe-
cialists; Amy Strange, Clerk; Francine Willis;
Vicki Priddy.There remain at issue the supervisory status of 14individuals, and whether 29 other individuals are ex-
cluded from the unit as office clericals, or included inthe unit as plant clericals. Also at issue is whether theDaniel2eligibility formula is applicable.SupervisorThe Petitioner contends that leadmen, party chiefs,construction inspectors, safety inspectors, and the safe-ty trainer should be excluded from the unit on theground that they are supervisors. The Employer con-
tends that they are not supervisors. The term ``super-
visor'' is defined in Section 2(11) of the Act as:Any individual having authority in the interest ofthe employer, to hire, transfer, suspend, lay off,
recall, promote, discharge, assign, reward, or dis-
cipline other employees, or responsibly to direct
them, or to adjust their grievances, or effectively
to recommend such action, if in connection with
the foregoing the exercise of such authority is not
of a merely routine or clerical nature, but requires
the use of independent judgment.Applying the criteria set forth in Section 2(11), theBoard finds, as explained below, that the Petitioner has
failed to demonstrate that any of the disputed individ-
uals possess true indicia of supervisory authority.Leadmen: Coy Dowdin, Charles Runyon, RandyGreer, and Robert Sayre: The record shows thatleadmen operate under the supervision of a field fore-
man in a particular craft who, in turn, is supervised by
a general foreman and superintendent. They share the
same hours and benefits as their crewmembers, but re-
ceive 25 to 50 cents an hour wage premium for being
leadmen. In the morning before work commences, and
again after lunch, each leadman assembles his crew to
receive or transmit the foreman's work assignments
and safety instructions. Depending on the work sched-
ule, leadmen usually work alongside crewmembers for
some part of the day. When not ``working on their
tools,'' leadmen observe the crew's work performance
and adherence to safety procedures and assist the crew
in keeping an uninterrupted work flow by obtaining
any needed tools, materials, or supplies to perform the
job. They seek out the foreman in the event of any
nonroutine occurrences.According to the record evidence, three leadmensubstituted for an absent foreman or supervisor during
the 6-month period prior to the hearing: Dowdin filled
in on three or four occasions, Runyon filled in 1 week
for his foreman and a few days for a supervisor in the
calibration shop, and Greer substituted for his foreman
when the foreman was absent for 2 days. It is, how-
ever, unclear on the record what, if any, supervisory
authority was exercised by these leadmen in their fore-
men's or supervisor's absence. An employee who sub-
stitutes for an absent supervisor is not deemed to be 21BROWN & ROOT, INC.3Hexacomb Corp., 313 NLRB 983 (1994).4Ferralloy West Co., 277 NLRB 1083, 1085 (1985).5See, e.g., Hexacomb, supra.6The fact that leadmen may function like quality control employ-ees, in inspecting and reporting the work of others, does not confer
supervisory authority on them. Somerset Welding & Steel, 291NLRB 913, 914 (1988).a supervisor unless his exercise of supervisory author-ity is both regular and substantial.3Therefore, even as-suming these leadmen exercise statutory supervisory
authority when substituting, it has not been established
that their assumption of supervisory duties is anything
other than insubstantial, irregular, and sporadic. The
evidence of their substitution is thus insufficient to
clothe them with supervisory authority.The Petitioner contends that Dowdin is authorized topermit his asbestos removal employees to leave work
early, and that they must seek his permission to use
the restroom. According to the record evidence, how-
ever, Dowdin's foreman, Donny Boylen, not Dowdin,
authorizes or denies employees' early leave requests.
The record also shows that employee use of the rest-
room is not dependent on Dowdin's permission. Thus,
Dowdin, as the OSHA-competent individual for asbes-
tos removal work, is responsible for erecting
containments and barricades to insulate the worksite
from asbestos contamination and for seeing that OSHA
requirements are met prior to the commencement of
work. In the foreman's absence, Dowdin stations him-
self outside the containment to observe the work and
to prevent leakage of contaminants. When employees
need to use the restroom, Dowdin does not give per-
mission but merely makes sure that they remove their
special clothing and personal protective gear; he then
transports them to the shower facility prior to their
using the restroom.The Petitioner asserts that Runyon authorizes earlyleaves and ``is the only individual other than the fore-
man who has the authority to complete work permits
authorizing work to proceed.'' The record shows that
on one occasion when foreman Kenny Leaptrot was
absent or unavailable, Runyon accompanied one of his
crew to the office and signed an early leave slip. One
isolated instance, however, is insufficient to establish
supervisory authority.4With respect to his completingwork permits authorizing work to commence, Runyon
explained that Union Carbide requires that a work per-
mit be filled out and signed by one of its own officials
prior to commencement of work at each new location,and either he or Leaptrot attends to that requirement.
There is no evidence that the preparation of a work
permit involves any independent judgment or discre-
tion with respect to employee assignment or direction
of work. We therefore find that completing work per-
mits is merely a ministerial act which does not confer
supervisory authority.The Petitioner takes the position that Greer is a su-pervisor because he has independently assigned par-
ticular individuals to crews, has removed and dis-
ciplined employees, and has rejected completed con-
struction work and ordered it to be redone. Greer testi-fied that he first asks for the foreman's preferences inmaking crew assignments. However, the foreman fre-
quently permits Greer to assign employees to a par-
ticular crew based on compatibility of the employees
and the skills required to do the job, i.e., a journeyman
would be assigned to ``hang iron,'' while a helper
would only be assigned assisting roles. On these facts,
we find that Greer's crew assignments do not require
the independent judgment necessary for supervisor sta-
tus but, instead, are based on his experience as
leadman in working with various crewmembers, as
well as on whether the employee has the craft skill re-
quired for the particular job.5With respect to dis-cipline, the record reveals that on one occasion Greer
observed a member of his ironworker crew performing
work on an elevated structure in an unsafe manner and
ordered him off the structure. When Greer joined the
employee on the ground, Greer's foreman interceded,
issued an oral warning to the employee, and admon-
ished him to heed Greer's safety instructions in the fu-
ture. Thus, the record shows that it is the foreman, not
Greer, who disciplines employees. The same is true of
ordering work redone. Thus, according to the record,
on one occasion Greer reported a substandard welding
job to his foreman, who decided, after an independent
investigation, to have the work ripped out and redone.6The Petitioner argues that Sayre exercises super-visory authority by having crewmembers replaced, se-
lecting individuals for particular work tasks, and rec-
ommending employees for promotion, which rec-
ommendations are followed. The record shows that
Sayre has no responsibility for employee evaluations.
Instead, Sayre merely reports to his foreman about
crewmembers and makes informal suggestions with re-
spect to promotions. Although Sayre claimed his ``sug-
gestions'' had a ``positive'' effect, the only evidence
in that regard is that one employee received a raise
after Sayre had ``suggested'' that the employee be pro-
moted. In these circumstances, we find that Sayre's
suggestions do not constitute effective recommenda-
tions for employee promotions. There also is no record
support for the Petitioner's contention that Sayre re-
places or assigns crewmembers independently. Rather,
the record shows that Sayre operates in a manner simi-
lar to Greer, discussed above, and in fact both have the
same foreman. With respect to crew replacement,
Sayre testified that he mentioned to his foreman when
he first took over his crew that some members were
not operating like a team; thereafter, the foreman
switched some people around. Thus, Sayre's ``author-
ity'' to determine crew placement is, like Greer's, 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7See fn. 16, infra.8United States Gypsum Co., 118 NLRB 20, 29±30 (1957); North-ern Chemical Industries, 123 NLRB 77, 79 (1959); Somerset Weld-ing & Steel, 291 NLRB 913, 914 (1988).9The Petitioner also notes that an individual with the same titleand performing the same function at the DuPont Belle site was stip-
ulated by the parties to be excluded as a supervisor. The Board,
however, predicates its determinations of supervisory status on
record evidence; accordingly, the parties' stipulation with respect to
another individual is irrelevant to a determination of Kidd's andLadner's status. Northcrest Nursing Home, 313 NLRB 491, 497(1993).10PTA employees accrue vacation benefits each month; craft em-ployees, by contrast, do not accrue vacation benefits until the fourth
year.11Northcrest, supra at 7.12See Hogan Mfg., 305 NLRB 806, 807 (1991) (Mouldenhauer).based on employee compatibility and is ultimatelyunder the control of the foreman. Moreover, with re-
spect to assignment of work, the record shows that
Sayre, like Greer, is bound by what craft skills are
necessary for the job. Based on these facts, we find
that Sayre does not possess nor exercise any statutory
supervisory authority.Party Chiefs: Phillip Kidd and Leonard Ladner:Kidd and Ladner are actively working instrumentmen
who head up survey crews at the various Rhone-
Poulenc projects under the supervision of Mark
McFadden, the Employer's technical services manager.
(Kidd also reported to Mechanical Superintendent John
Penrod at the IMP project on which he was working
at the time of the hearing.) Kidd and Ladner do not
have college degrees and they ``brass in'' and ``brass
out'' each day as do other craft employees;7but theyreceive premium wage ratesÐroughly equivalent to
those of a general foreman. In describing his super-
vision of Ladner, McFadden testified that he would sit
down with Ladner once a week to lay out the work to
be done that week by Ladner and his rodman. On
``several occasions'' Ladner has had to alter the order
of work because of ``field conditions,'' according to
McFadden; but usually ``his work is pretty well laid
out for him.''The Petitioner argues that Kidd's and Ladner's highwages, direction of field crews, and what it describes
as their ``discretion to change any work task on a daily
basis without approval from any other supervisory em-
ployee'' render them statutory supervisors. We dis-
agree. Kidd's and Ladner's premium pay is merely a
reflection of their greater technical skills and not an in-
dicium of supervisory status. It is well established that
the exercise of authority on the part of more skilled
and experienced employees (such as typical leadmen in
crafts) to assign and direct other employees in order to
assure the technical quality of the job does not in itself
confer supervisory status.8Here, the Petitioner hasfailed to show that Kidd's and Ladner's assignment
and direction of crewmembersÐincluding the occa-
sional changes they may make in the ordering of work
in response to ``field conditions''Ðis anything more
than the exercise of their greater experience in direct-
ing less skilled employees. In these circumstances, we
find that the party chiefs do not possess or exercise
any supervisory authority.9Construction Inspectors: Tim Lane and MelvinTodd: Lane and Todd work under the supervision ofMark Anderson, the Employer's technical services
manager for the Union Carbide project. Both are high-
ly experienced and receive wages equal to or higher
than those of the construction foremen, as well as the
more liberal professional, technical, and administrative
(PTA) vacation benefits.10They inspect worksites toensure that mechanical fit-ups are proper and observe
that safe work procedures are being followed. If Lane
or Todd notice any irregularity on the job, he is re-
quired to notify the craft foreman and to follow up, if
it is not corrected, by filing an irregularity report form.
Lane and Todd specifically monitor activities and ob-
serve welding tests conducted by the pipe or mechan-
ical departments. Todd inspects the weldsÐmade by
new hires for certification or existing personnel for re-
certificationÐand reports the results after matching the
welds against preestablished guidelines.The Petitioner argues that Lane and Todd are super-visors because they exercise independent judgment in
rejecting fit-ups, reporting uncorrected irregularities on
the job, and refusing to certify welders, all of which
result in disciplinary action or adverse personnel deci-
sions. We note, contrary to the Petitioner, that the
mere reporting of unsatisfactory conditions is not an
indicium of supervisory authority unless it becomes the
basis for future disciplinary action.11Here, there is noevidence that any disciplinary action has ever been
taken as a result of Todd and Lane's reports. With re-
spect to the welding tests, the record shows that Lane
and Todd's exercise of independent judgment, based
on their expertise and experience, is confined to grad-
ing the quality of test welds against preestablished
standards or guidelines for measuring acceptable
welds. Such testing and grading is recognized as not
reflecting the exercise of true supervisory authority.12Safety Inspectors: Garland Bentley, John Turley, AlMahaffey, Phillip Hollis, and Mark Herald: Safety in-spectors monitor safety procedures, equipment, and
conditions on the Rhone-Poulenc and Union Carbide
projects, under the supervision of Safety Supervisors
James Thorn and Mike Overholt, respectively. Their
hourly wages are similar to journeymen craftsmen, but
they too receive PTA vacation benefits. Hollis is re-
sponsible for arriving one-half hour early on the
Rhodimet project to monitor the entire site for gas
leaks prior to construction activity. Mahaffey and
Turley issue ``hot work permits'' prior to jobs involv-
ing welding or use of any spark-producing tools. All 23BROWN & ROOT, INC.13Hogan, supra.14Goodman Mfg. Co., 58 NLRB 531, 533 (1944); GordonsvilleIndustries, 252 NLRB 563, 591 (1980).of them spend most of their day in the field monitoringemployee work habits and auditing the use and condi-
tion of safety equipment. They issue oral warnings to
employees who are not using safety equipment, such
as goggles; they can stop work from being performed
in an unsafe manner; and all, except Turley, the newest
inspector, have issued written safety violation citationsfor unsafe work practices by craft employees. Safety
citations customarily trigger independent investigation
by the safety supervisor and the project manager, who
decide whether to take disciplinary action.The Petitioner asserts that the safety inspectors'written citations are effective recommendations for dis-
cipline because of the great weight that management
places on them. Record testimony, however, reveals
that citations by themselves do not result in discipli-
nary actions. Even viewing them as recommendations
for disciplinary action, it is clear that no disciplinary
decisions are made without independent investigation
by acknowledged supervisors. Ball Plastics Division,228 NLRB 633, 634 (1977); Northcrest NursingHome, supra.Safety Trainer: Jeff Hammond: Hammond, who issupervised by Overholt on the Union Carbide Institute
and South Charleston projects, provides training on
plant safety procedures for new hires and refresher or
annual training for craft employees. The training con-
cludes with safety tests, composed of true-false, fill-in,
and multiple choice questions that Hammond grades
according to an answer key. If there is any doubt con-
cerning how an employee answered a question which
would affect whether the employee passed or failed,
Overholt resolves the discrepancy. On one occasion
Hammond escorted a student who had fallen asleep in
class to the safety supervisor; however, no disciplinary
action resulted, and the student was permitted to take
(and pass) the test. On days when no training is sched-
uled, Hammond tours in the field with safety inspec-
tors in preparation for advancement to an inspector po-
sition. If Hammond observes a safety infraction in the
field, he can only report it to a safety inspector.The Petitioner contends that Hammond has devel-oped test questions and has discretion in grading them,
and that he can also effectively recommend that an
employee be removed. Although the record shows that
Hammond developed scaffolding and fall-prevention
quizzes which Overholt accepted with modifications,
the record evidence also indicates that Hammond has
no discretion in scoring tests.13The record evidencealso indicates that Hammond has no authority to re-
move or to discipline an employee with respect to the
employee's conduct during training or performance on
the standardized test. Rather, it appears that that au-
thority resides in the safety supervisor.Clericals: The agreed-on unit description specificallyexcludes ``office clerical employees.'' The remaining
disputed placement issues involve the Petitioner's con-
tention that the following employees should be ex-
cluded as ``office clericals'' and the Employer's asser-
tion that they must be included as ``plant clericals.''Historically, workers who perform clerical duties inclose association with the production process and pro-
duction employees are included in a production and
maintenance unit as ``plant clericals,'' even though
they may exercise secretarial skills and are classified
as ``clerks.''14All of the clerical employees in issue here were ini-tially hired into craft classifications, but they were ac-
tually employed in, or subsequently transferred into,
clerical positions. Accordingly, the discussion below
describes their current employment duties and refers to
their craft-related work or classifications only where
pertinent.Material Take-Offs (MTOs): Scott McComas, TeddyBragg, James Bennett, Carroll Garnes, Paul Van
Meter, Charles White, Mary Greer, and Michelle
Airhart: The function of a MTO is to determineÐbyreading construction blueprints and consulting fre-
quently with craft employeesÐwhat materials and
equipment are needed for particular jobs, and then to
place orders for those items, after ascertaining from
warehouse and toolroom employees that the needed
equipment and materials are not in inventory.
McComas, Bragg, Bennett, Garnes, and Van Meter
perform this function in separate, but adjacent, office
trailers on the DuPont Belle project that they each
share with their supervisorÐa craft general foreman or
superintendent. In addition, Bragg spends approxi-
mately 40 percent of his day in the warehouse or at
construction areas in ``the field.'' Bennett, classified as
a structural welder, has maintained his welder certifi-
cation, and he continues to assist welders daily by
physically delivering welder's materials to field loca-
tions or distributing them from his office trailer to craft
people who come requesting such items. Garnes and
Van Meter perform their MTO work in the same office
trailer, but both are occasionally pulled out on week-days to fill in on short-handed construction crews, as
electrician and instrument fitter helper, respectively. In
addition, Van Meter occasionally performs construction
work on weekends. White performs the same MTO du-
ties in an electrical craft trailer on the Rhodimet site,
and like Bennett, maintains an inventory of small, elec-
trical items, which he dispenses to electricians who
come there daily. He testified that he also delivers
items to the field about 10 times a week, sometimes
by operating a forklift. He also spends 3 or 4 days a
month performing warehouse duties as a replacement 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15See Container Research Corp., 188 NLRB 586 (1971) (materialplanners).16Each craft employee is issued a brass plate, with an identifyingnumber, to be presented at the beginning and end of each workday
in place of a timecard. Thus, craft employees are said to ``brass-in''
or ``brass out.''17Sohio Natural Resources, 237 NLRB 1261, 1262 (1978) (ware-house employees).18Astronautics Corp., 210 NLRB 652 (1974) (stockroom employ-ees).for the warehouse electrician helper when the helper isabsent.Based on the factors set out above, we shall includeMcComas, Bragg, Bennett, Garnes, Van Meter, and
White in the unit as plant clericals because their pri-
mary function of ordering construction materials and
equipment is intimately connected to the construction
process and requires regular and substantial work con-
tacts with unit employees. In this regard, they must
frequently check on inventories in the warehouse and
toolroom as well as consult with craft persons with re-
spect to needed equipment and material.15We alsonote that Bragg and Bennett spend a significant
amount of time in the field and that White and Bennett
have additional daily contact with craft employees in
dispensing materials from their office trailers.By contrast, Greer and Airhart, who work at theRhodimet site, testified that they are not currently per-
forming MTO work. Greer is engaged in selling off,
or closing out, steel accounts by dealing primarily with
engineers and company representatives of the Em-
ployer and Rhone-Poulenc. She has only incidental
contact with craft employees when she tours the field
with engineers and company personnel to audit com-
pleted work. Airhart spends about 80 percent of her
time in an office in building 36 with her supervisor,
the mechanical superintendent, generating a weekly
quantities report on how much pipe construction has
been completed and a daily manpower report. The re-
mainder of her time is spent filing blueprints, distrib-
uting timesheets and other engineering reports to fore-
man in-boxes in the various craft offices, and typing
correspondance on a computer for her general foreman.
Although she is classified as a pipefitter helper, she
testified that she never goes into the field. Rather, she
testified, she has no contact with any craft people
below the foreman level and, contrary to the allega-
tions of the Employer, has never done any pipefitter
helper work. She testified further that she was given
her job because of her prior computer experience. We
shall exclude Greer and Airhart from the unit as office
clericals based on the accounting nature of their work
and their limited amount of work contacts, if any, withproduction employees.Toolroom/Warehouse Clerks: Leroy Buffington,Harrold Gallaher, Mike Mitchell, David Cottrell Jr.,
and Tammy Barr: Buffington works as a clerk in themain toolroom on the Union Carbide South Charleston
site and is responsible for requisitioning the tools and
equipment needed by each craft on the construction
project. Buffington also deals with craft employees on
a daily basis by issuing them tools and taking custodyof their brass until the tools are returned.16He also isresponsible for inspecting the condition of tools and
equipment after each use and for seeing to their repair,
if necessary. Gallaher performs the same function at
the Union Carbide's Institute branch toolroom. We
shall include Buffington and Gallaher in the unit be-
cause they play a substantial role in the construction
process and maintain continuous interaction with unit
employees.17Mitchell is a warehouse clerk located in anoffice/cage adjoining the warehouse at Union Car-
bide's Institute jobsite. He gives out materials and in-
dustrial gases to craft persons who come to his cage.
He physically unloads the cylinders of gases and other
incoming materials as well as bags and loads the cyl-
inders and other items being sent out of the warehouse
to field locations. He is assisted in this work by ware-
house helper Tom Grant and warehouse clerk Marta
Spry, both of whom the parties agreed to include in
the unit.Cottrell Jr. works at a desk in the warehouse at theTriton Island portion of the Union Carbide South
Charleston project. He unloads, checks, and stores in-
coming materials in bulk storage areas, and segregates
requistioned-for materials by bagging and tagging it
and moving it from bulk storage areas to pickup sites
in the field. He uses a forklift for moving and deliv-
ering the heavy materials. He also fills out requisition
forms for materials requested by craft persons and sub-
mits it to materials control clerk Jim White, who
works in an adjoining office trailer. Cottrell works reg-
ularly with two warehouse employees who are in-cluded in the unit. One is Mike Beckett, with whom
Cottrell works in the warehouse, and the other is Mark
Drake, whom he frequently assists in dispensing mate-
rials to foremen, journeymen, or helpers from an ad-
joining trailer which is stocked by a vendor on con-
signment. We shall include Mitchell and Cottrell Jr. in
the unit in view of their construction related duties and
substantial contacts with unit employees.18Barr works as a warehouse clerk in a warehouse of-fice on the Rhone-Poulenc site. She shares the office
with a clerical employee and a runner, who are both
excluded from the unit, and a toolroom employee,
Gary Hedrick, whom the parties agreed to include.
Barr reports 15 minutes early each day to assist
Hedrick in inspecting respirators to be used by con-
struction employees, but spends most of the day inside
the office working at the computer preparing a report 25BROWN & ROOT, INC.19The Petitioner argues in its brief that Haynes is supervised byWilliams. Although there was some testimony indicating that Wil-
liams had initially trained Haynes and also might have supervised
her during her training, there is no evidence on the record to show
that Williams is currently supervising Haynes.20See Risdon Mfg. Co., 195 NLRB 579, 581 (1972) (productioncontrol clerks).of materials received the previous day and inputtingdata with respect to new deliveries. She also files pur-
chase orders for materials already received. Although
craft persons come to the warehouse to pick up con-
struction-related items, her contacts with them are lim-
ited to filling out forms requesting specialty orders,
such as sending out pipe to be painted. We shall ex-
clude Barr as an office clerical. Her contact with
Hedrick is incidental to her primary clerical duties.
Moreover, unlike the other warehouse clerks, her cler-
ical responsibilities bring her into contact with unit
employees only when she is requested to fill out a
form; she does not handle, move, load/unload, or trans-
port materials used in construction nor interact with
craft unit employees in this regard as do the other
clerks.Document Control Clerks: Donna Ray, William Wil-liams, and Floretta Haynes: Ray works in a trailer of-fice at DuPont Belle, receiving, date-stamping, and dis-
tributing all blueprints and other construction-related
drawings to the MTOs and maintaining copies for the
mechanical department. Field employees, including
journeymen and helpers, come to her office daily to
look at or to obtain copies of specific drawings. Ray
testified that she occasionally performs field work in
addition to her primary document control chores; the
most recent instance occurred about 2 months earlier,
when she assisted a sketcher in the field a few times,
for a few hours each time, by holding a tape measure
while he took certain measurements. She also per-
formed an earlier 6-day stint as a pipefitter helper dur-
ing a plant shutdown.Williams and Haynes work together in a documentcontrol trailer office with the general superintendent of
the Rhodimet worksite.19They both have daily con-tacts with unit employees who, at the time of the hear-
ing, came into the office for drawings relating pri-
marily to insulation work then in progress and for cop-
ies of special installation instructions from the insula-
tion manufacturer. Williams has the additional respon-
sibility of surveying the amount of completed insula-
tion work in the field. Williams and Haynes occasion-
ally take blueprints to field locations, and Haynespicks up mail at the post office for the superintendent's
secretary. In addition, Haynes sometimes backs up the
secretary by typing letterheads or addresses on enve-
lopes, although she lacks secretarial skills.We shall include Ray, Williams, and Haynes in theunit as plant clericals because their primary function of
maintaining blueprints and drawings is directly relatedto construction work and in carrying out these dutiesthey provide daily assistance to unit employees.20Material Control Clerks: Earl Nelson and JimWhite: Nelson works at Union Carbide's SouthCharleston site and White at its Triton Island location.
Both call preapproved outside vendors to make pur-
chases of materials under $400 and to expedite pend-
ing orders. Nelson spends about half of his time deal-
ing with outside vendors and expediting deliveries
from Union Carbide's main warehouse at the Institute
jobsite; he spends the balance of his time performing
assigned duties in the warehouse adjoining his build-
ing. Nelson assists unit warehouse employee Dwight
Ford daily in general warehouse work, including wait-
ing on foremen and craft employees who come to the
warehouse for construction materials. He also uses a
forklift for receiving and storing materials as well as
delivering items to field locations.White is engaged in purchasing 65±70 percent of thetime, and he also approves invoices for rental equip-
ment. Unlike Nelson, White does not perform ware-
house work on a daily basis, although he has assisted
in the Triton Island warehouse on two or three occa-
sions in the past few months; he also does not carry
materials to the field. White's contact with craftsmen
is limited to those occasions when they come to his of-
fice to inquire about pending orders.Nelson's performance of warehouse duties and hissubstantial contact with unit employees is similar to
the duties of warehouse clerks Mitchell and Cottrell
Jr., whom we, as discussed above, included in the unit.
Accordingly, we shall include Nelson in the unit. Be-
cause the evidence fails to show that White regularly
performs warehouse work or that he interacts with unit
employees on a regular basis, however, we shall ex-
clude White from the unit.Quantities Expediter: David Burr: Burr, formerly acost engineer for the Employer, was recently brought
into the Union Carbide superintendent's complex on
the Institute project where he works under the direct
supervison of the technical services manager. By refer-
ring to blueprints and Union Carbide's standard laborcodes, Burr measures or ``takes off'' the remaining
quantities of work to be done in order to create or up-
date a target manpower budget. Initially, he consults
with the scheduler, who knows when projects will
start, to determine his priority of takeoff work. After
he enters his calculation on a quantity ledger sheet, he
forwards it to the cost engineer and to cost clerk Te-
resa Angell to be fed into the automated craft ledger
system. Burr's only field contacts, which occurred four
times in a single 2-week period, are to clarify, if nec-
essary, what man-hours might be required to perform
a particular installation. He will seek out a journeyman 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21Container Research, supra at 587 (estimator).22Hinzeman is sometimes referred to as a ``general clerk'' in theparties' briefs. This minor discrepancy does not affect the outcome
here.23Container Research, supra at 587 (cost coordinator).only if a foreman or general foreman is not available.As Burr performs a cost accounting function and his
dealings are mainly with nonunit personnel, i.e., the
scheduler, cost engineer and foremen, we find that he
should be excluded from the unit.21Cost Clerks: Teresa Angell, Robin Hinzeman,22andRose Cassell: Like Burr, the three cost clerks also areunder the supervision of the Union Carbide's technical
services manager, although they work at three separate
locations. Angell occupies an office close to Burr's at
the Institute site; Cassell works in the cost scheduler's
office trailer on Triton Island, and Hinzeman is in an
office with the technical specialist and electrical fore-
man on the South Charleston project.Angell inputs Burr's ledgered ``quantities'' into thecomputer to generate a construction progress report.
She also enters variances in materials used and labor
expenditures for both the Institute and South Charles-
ton sites. Although her duties do not require direct
contact with craft persons, Angell testified that when
she has free time, she goes into the field to familiarize
herself with construction activities. She has gone onsafety walk-throughs and assisted craft employees by
handing them tools or running conduit on a number of
occasions. She also participates once a month in
project manager's advisory team meetings with helpers
from every craft to improve communications between
field and office employees. Although she has a com-
mitment to attend the meetings with helpers, her field
time and activities are entirely voluntary.Hinzeman and Cassell both review timesheets fromthe previous day and verify, usually by consulting with
foremen, that proper labor codes have been applied to
the type of work performed. Cassell inputs production-
related cost information into the computer to generate
weekly turnaround reports, and Hinzeman does a sub-
stantial amount of typing of safety procedures, forms,
and spreadsheets. Both distribute revised blueprints to
supervisory personnel. Cassell has contacts with craft
persons when she makes ``spot checks'' (once a week
or less) in the field to verify the accuracy of work
identified as ``completed'' on the turnaround report.
Hinzeman has, on seven or eight occasions over a 5-
month period when her office work was slow, helped
out in the warehouse by receiving and unloading mate-
rials, checking invoices, and inputting that information
into the computer. Hinzeman, like Angell, is not re-
quired to work in the warehouse as part of her regular,
assigned duties. Rather, their efforts are strictly vol-
untary and are performed only during slack periods in
their regular job duties.Based on the above evidence, we find that the costclerks Angell, Hinzeman, and Cassell principally per-
form an accounting function and have insubstantial
work contacts with unit employees, and so should be
excluded from the unit.23Clerks: Paula Bratton, Cathy Fluellen, AshleyHughart, Christy Lane, Nancy Shinn, Colleen Bing,
and Walter Martin: Bratton and Fluellen both work inBuilding 400 on the Union Carbide South Charleston
project. Bratton works in an office with the super-
intendent and general foreman of the mechanical and
instrumentation department, and Fluellen works in the
pipe office under the supervision of the mechanical su-
perintendent.Bratton, who is classified as an electrician helper,testified that she currently neither performs any work
in the field nor has any contact with unit employees.
Bratton reviews timesheets to verify that labor charges
are allocated to the correct craft, and she documents
weekly work quantities for the turnaround report of
man-hours. In addition, she files, make copies of pa-
pers, and keeps a record of instruments and calibra-
tions in a notebook. She testified that she runs numer-
ous errands, including taking supplies or small items to
a foreman in the field about once every 2 weeks and
occasionally chauffeuring craft employees to the field.
We find that Bratton should be excluded from the unit
based on the nature of her job duties, which are similar
to those of MTOs Greer and Airhart whom we ex-
cluded, supra, and because she lacks regular contact
with unit employees.Fluellen is classified as a pipefitter helper but doesnot perform any of those duties in her current position.
Rather, she picks up timesheets daily from four fore-
men, checks their cost codes, and forwards them to
Hinzeman. She maintains copies of field change or-
ders, makes copies of blueprints, and updates wage
rate changes. Fluellen also does material takeoffs from
blueprints and writes out requisitions for foremen who
need materials, and takes them to purchasing. She tes-
tified that she goes out to the warehouse in her build-
ing daily to see if there are small parts, e.g., gaskets,
nuts, or bolts, that need to go to the toolroom at Triton
Island and, if so, she takes them there herself. In addi-
tion, if she is notified by warehouse employee Dwight
Ford that ordered parts have arrived, she will, with
Ford's assistance in loading, drive the parts to the tool-
room and get toolroom employee Buffington to assist
in the unloading. Fluellen estimates that her deliveries
of ordered parts occur usually once a week. She also
chauffeurs new hires and craft employees to and from
field locations several times a week. We find that
Fluellen's material takeoff duties, her frequent trans-
port of materials and personnel in the field, and her 27BROWN & ROOT, INC.24See Avco Corp., 308 NLRB 1045 (1992).regular and substantial contact with warehouse andtoolroom employees warrant including her in the unit.Lane and Hughart work in offices at Union Car-bide's Insitute worksite. Lane is supervised by the car-penter superintendent and general foreman with whom
she shares an office in the superintendent's building.
She operates a computer to write memos, update all
civil and structural department wage rates, and to track
forms and maintain document control for search and
retrieval of blueprints and other drawings. She also
maintains data pertaining to licenses for trucks and
heavy equipment and employee training/retraining.
Lane occasionally goes to other buildings to obtain
drawings or delivers drawings to foremen in the field.
She testified that she has contact with craft employees
at least two or three times each day when they come
to the office and ask her to fill out a ``material pass,''
a document authorizing them to carry materials off the
jobsite. We find that Lane's duties are typical of an of-
fice clerical employee, and that her contact with craft
employees is limited to ministerial matters. We there-
fore shall exclude her from the unit.Hughart is a pipefitter helper who works 4 10-hourdays in the pipe shop under the supervision of the me-
chanical superintendent. Her office duties include writ-
ing requisitions for the reordering of materials, such as
rods for welders, and handling timesheets, early-off
forms, and field change orders. She also keeps a com-
puter log of drawings and the retraining schedule for
craft employees. Hughart does not carry any materials
into the field during the week. However, in addition to
her office duties, Hughart regularly performs construc-
tion work. Thus, whenever the pipe department works
overtime on weekends, Hughart works alongside the
craft employees as a pipefitter helper. Typically, week-
end work is done on Friday, Saturday, and Sunday,
and the record indicates that Hughart has worked at
least one, and usually more than one, weekend each
month for several months. It thus appears that Hughart
works a total of 16 days in 4 weeks as a clerical and
between 3 to 6 days (or 20±40 percent of the time)
performing construction work during that same period
of time. We find that Hughart's time spent in construc-
tion work is both regular and substantial, and thus
qualifies her for inclusion in the unit as a dual status
employee.24Martin is classified as a mechanic's helper, but heshares an office adjoining the repair garage on the In-
stitute worksite with the mechanics' foreman. Martin's
duties include picking up the mail, opening bills,
affixing charge numbers, obtaining the foreman's au-
thorization for payment, and then forwarding them to
invoice for auditing. He uses the computer each month
to change and print out safety inspection dates for allthe equipment used on the South Charleston and Insti-tute sites, and he also tracks fuel use by vehicle and
by job on a weekly basis. Martin types requisitions for
equipment purchases and rentals, and he orders vehicle
parts to replenish the garage's inventory. He also allo-
cates timesheet charges to specific equipment repair.
Although he is classified as a mechanic's helper, Mar-
tin testified that there are two mechanics and two full-
time mechanic's helpers on duty in the garage, andthat he has actually assisted in mechanical repairs on
only a handful of occasions. Martin indicated that he
is called on only when they are short-handed, and then
mainly to help with a wrench on tight lugnuts, or to
lift or move heavy parts or equipment. We find that
Martin performs essentially an office-clerical function,
with insufficient contact with unit employees, and that
he should be excluded from the unit.Bing and Shinn are both employed on the Rhodimetproject. Shinn is classified as a material-receiving clerkand works in an office trailer with, and under the su-
pervision of, the manager of material control. She has
an Associates degree in data processing and spends 80
percent of the time keypunching and filing lists of
equipment and materials received, after first matching
the invoices for materials received against the purchase
orders. The remaining 20 percent of her time is spent
in expediting activities. Thus, when a foreman or su-
perintendent asks about equipment or parts which have
not yet been received, it is Shinn's job to call the ven-
dor for an estimated time of arrival. If Shinn is noti-
fied of an erroneous delivery to the field, she goes into
the field to check the tag number and to notify the
vendor of the error. We find that Shinn is an office
clerical who has virtually no contact with unit employ-
ees. We therefore shall exclude her from the unit.Bing is assigned to the pipe department. She doesnot work in an office but is assigned to the field. She
works as an expediter in getting blueprints, parts,
valves, or fittings, or supplies from the warehouse and
taking them to foremen, journeymen, or helpers in the
field. For example, she looks up blueprints in the doc-
ument control trailer, gets them copied by Floretta
Haynes, and brings them back to a field foreman. In
addition, she may be sent to the safety office for a
copy of a safety permit. She is also called on a few
times a week to perform man safety-watches when
craft employees are working in an excavation of 4±5
feet in depth. Bing also spends a total of 10±15 min-
utes a day at a desk collecting timecards from fore-
men. In view of the substantial amount of time Bing
spends in the field delivering necessary parts and
equipment to various craft persons and performing
safety-watches, we find that Bing is functioning as a
plant clerical, and thus we shall include her in the unit. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25Daniel Construction Co., 133 NLRB 264 (1961), modified 167NLRB 1078 (1967), reaffd. in Steiny & Co., 308 NLRB 1323(1992).26At the hearing extensive evidence was taken regarding the Em-ployer's contention that the unit was expanding at all of its construc-
tion sites and that an early election would improperly disenfranchise
a great number of employees. In its posthearing brief, however, the
Employer acknowledged that the expanding unit issue had become
moot because the dates for the hiring of additional employees had
been met.27308 NLRB at 1327±1328.Daniel FormulaThe Petitioner at the hearing and in its posthearingbrief requested the Daniel25formula for voting eligi-bility; the Employer reserved its position at the hear-
ing, but did not discuss the issue in its posthearing
brief.26On March 12, 1994, however, the Employer filed amotion to reopen the record, with supporting affidavits,
alleging that all major construction at these three con-
struction sites had been, or within 30±45 days would
be, completed. The motion further asserts that the Em-
ployer would thereafter retain an employee group to
perform supplemental maintenance and minor capital
construction work which, within the next 60±90 days,
``will consist almost entirely of continuous services no
different from those found in production and mainte-
nance units'' at its other operations. The motion there-
fore argues that the significant change in the scope of
the unit work renders the Daniel voting eligibility for-mula inapplicable in this case.The Petitioner filed a response to the motion, point-ing out that the Employer's proffer does not claim that
it is no longer seeking or accepting additional con-
struction contracts from the client companies involved
here. Moreover, it submits that the unstable nature of
this Employer's work force is no different from that
experienced by other employers in the construction in-
dustry. The Petitioner further asserts that the Employer
is requesting the Board to abandon the Daniel formulain the construction industry in favor of determining
voter eligibility on a case-by-case basisÐsomething
the Board firmly rejected in its recent decision in
Steiny & Co., 308 NLRB 1323, 1327 (1992).The Board finds that the Daniel formula is appro-priate as the Employer is engaged in the construction
industry and is currently performing construction work
at various construction sites. As the Board stated in
Steiny:27Because there is admittedly some degree of va-riety among construction employers and their hir-
ing patterns, any attempt to distinguish between
employers requires an elaborate and burdensome
set of criteria to be applied and litigated at each
hearing. These criteria, for example, must distin-
guish between employers who hire project-by-
project, and those who have a so-called stable orcore group of employees. The employers with astable group would presumably resemble indus-
trial employers and, perhaps, obviate the need forthe Daniel formula. Our experience, however, in-dicates that the line between these two types of
employers is not distinct. Indeed, many employers
are a hybrid of these two models of employment.
Moreover, such criteria also would have to define
the proper period for examination of the
empoyer's records regarding hiring and layoff
``patterns.''....
Further, we believe this additional level of anal-ysis is unnecessary because application of the
Daniel formula itself will, to a substantial extent,answer the question whether a particular construc-
tion employer is similar or dissimilar to an indus-
trial employer, or whether it operates with or
without a stable core of employees. Thus, if no
employees are eligible by virtue of the formula,
that shows the employer has an entirely stable
work force whose voter pool should not and will
not be augmented by intermittently employed em-
ployees. On the other hand, if application of the
formula renders a number of other voters eligible,
to that extent it has been demonstrated that the
employer hires intermittently from a group of em-
ployees with significant contacts to that employer
as determined by the formula.In addition, the record shows that these client com-panies continuously expand, renovate, or retrofit their
facilities and that the Employer enjoys ``preferred con-
tractor'' status, i.e., it is given the first opportunity to
bid on all or part of the work to be let. There is no
evidence indicating that these companies will dis-
continue their previous pattern of expansion and ren-
ovation, or that the Employer will refrain from accept-
ing such contracting work. Further, the Employer's
proffer fails to show that construction work at these
projects would cease or become de minimis. Indeed, it
concedes that minor capital construction remains. Also,
it has proffered a Consolidated Manpower Forecast by
Craft (March±December 1994), which shows that there
will be employees in all 16 craft classifications
through December 1994 and that the number of em-
ployees in 9 of those classifications will either remain
constant or be materially unchanged. Accordingly, the
Board denies the Employer's motion to reopen the
record.Based on the above-cited considerations, the Boardadopts the eligibility formula in Daniel, i.e., that
former employees who have a reasonable expectation
of employment in the foreseeable future are permitted
to vote even though they are not presently employed
by the employer on a jobsite. Thus, in addition to
those employees hired and working on the election eli- 29BROWN & ROOT, INC.gibility date, also eligible to vote shall be all employ-ees in the unit who have been employed for a total of30 working days or more within the period of 12
months, or who have had some employment in that pe-
riod and who have been employed 45 days or more
within the 24 months immediately preceding the eligi-
bility date for the election hereinafter directed, and
who have not been terminated for cause or quit volun-
tarily prior to the completion of the last job for which
they were employed.Appropriate UnitAccordingly, based on the foregoing and the stipula-tions of the parties at and after the hearing, we findthat the following employees constitute an appropriateunit for collective bargaining within the meaning of
Section 9(b) of the Act:All construction and maintenance employees atthe Employer's Kanawha County, West Virginia,
sites, including the sites at E.I. DuPont at Belle,

West Virginia; for Rhone-Poulenc at Institute,
West Virginia; and for Union Carbide at Institute
and South Charleston, West Virginia, including
plant clerical employees, but excluding salesmen,
office clerical employees, professional employees,and guards and supervisors as defined in the Act.[Direction of Election omitted from publication.]